Citation Nr: 0611143	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to an increase in a 10 percent rating for a 
low back disability.   
 
3.  Entitlement to an increase in a 20 percent rating for 
residuals of a shell fragment wound of the right shoulder.   
 
4.  Entitlement to an increase in a 10 percent rating for 
hemorrhoids.   
 
5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970 and 
from July 1971 to July 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
that denied an increase in a 30 percent rating for PTSD; 
denied an increase in a 10 percent rating for a low back 
disability; denied an increase in a 20 percent rating for 
residuals of a shell fragment wound of the right shoulder; 
and denied a claim for a TDIU rating.  The RO also increased 
the rating for the veteran's service-connected hemorrhoids to 
10 percent.  

The Board notes that an April 2003 statement of the case 
listed the veteran's low back disability as 20 percent 
disabling.  However, the record indicates that the veteran's 
low back disability is actually currently rated as 10 percent 
disabling.  Therefore, the Board will address such issue as 
entitlement to an increase in a 10 percent rating for a low 
back disability.  

Additionally, the Board notes that in a December 2003 
statement, the veteran's representative raised the issue of 
entitlement to service connection for residuals of a shell 
fragment wound to the low back.  That issue is not on appeal 
before the Board and is referred to the RO for appropriate 
action.  


REMAND

The veteran was last afforded a VA psychiatric examination in 
November 2001.  The diagnosis was PTSD.  A Global Assessment 
of Functioning (GAF) score of 55 was assigned.  The examiner 
commented that the veteran reported that he held employment 
until 1998 under somewhat favorable conditions of relative 
isolation, supervisor tolerance, a well-learned repetitive 
job, and alcohol abuse.  The examiner stated that if that 
information was accurate, the veteran would likely be 
unsuccessful in securing and maintaining competitive 
employment.  The examiner remarked that the veteran might be 
able to work part-time in a supportive, sheltered, 
therapeutic, work program if one were available, although it 
would need to be evaluated in person.  The Board notes that 
it is unclear whether the examiner was specifically 
indicating that the veteran's service-connected PTSD symptoms 
alone caused such work impairment or whether other 
disabilities, either service-connected or nonservice-
connected, were also contributing to any such impairment.  

The veteran was also last afforded a VA general medical 
examination in November 2001.  The diagnoses included 
osteoarthritis of the lumbar spine and shoulder with minimal 
to moderate limitation due to pain; paresthesias of the right 
shoulder secondary to shrapnel injury; and hemorrhoids.  

The Board notes that the veteran has received treatment for 
PTSD, low back complaints, right shoulder complaints, and 
hemorrhoids subsequent to the November 2001 VA psychiatric 
and general medical examinations.  

Additionally, the Board observes that there have been changes 
to the rating criteria concerning spine disabilities since 
the November 2001 VA general medical examination.  Further, 
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995). When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Given such factors, including the time that has elapsed since 
the last VA examinations, it is the judgment of the Board 
that the duty to assist the veteran with his claims includes 
obtaining any recent treatment records and providing him with 
VA examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the veteran to identify all VA and 
non-VA medical providers who have examined 
or treated him since February 2003 for 
psychiatric problems, low back and right 
shoulder problems, and hemorrhoids, that 
the VA does not have.  Then obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Have the veteran undergo VA 
examinations to determine the severity of 
his service-connected PTSD, low back 
disability, residuals of a shell fragment 
wound of the right shoulder, and 
hemorrhoids.  The claims folder must be 
provided to and reviewed by the examiners 
in conjunction with the examinations.  All 
signs and symptoms of the service-
connected PTSD, low back disability, 
residuals of a shell fragment wound of the 
right shoulder, and hemorrhoids, should be 
described in detail, including all 
information necessary for rating the 
veteran's low back disability under the 
old and new rating criteria for spine 
disabilities.  

An examiner should specifically provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
solely to his service-connected 
disabilities, without consideration of his 
other nonservice-connected disabilities.  

3.  Thereafter, review the veteran's 
claims for entitlement to an increase in a 
30 percent rating for PTSD; entitlement to 
an increase in a 10 percent rating for a 
low back disability, entitlement to an 
increase in a 20 percent rating for 
residuals of a shell fragment wound of the 
right shoulder; entitlement to an increase 
in a 10 percent rating for hemorrhoids; 
and entitlement to a TDIU rating.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
his representative.  They should be given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


